Exhibit 99.1 For Immediate Release Investar Holding Corporation Announces 2016 First Quarter Results BATON ROUGE, LA (April 28, 2016) – Investar Holding Corporation (NASDAQ: ISTR) (the “Company”), the holding company for Investar Bank (the “Bank”), today announced financial results for the quarter ended March 31, 2016. The Company reported net income of $2.0 million, or $0.28 per diluted share, compared to $1.5 million, or $0.20 per diluted share for the quarter ended December 31, 2015, and $2.0 million, or $0.27 per diluted share, for the quarter ended March 31, 2015. Investar Holding Corporation President and Chief Executive Officer John D’Angelo said: “We are very pleased with our first quarter results. We were able to maintain consistent loan growth while continuing to focus on credit quality. A significant portion of our loan growth during the quarter can be attributed to the new commercial lenders hired at the end of 2015. These lenders have focused on moving customers with whom they have had long-term relationships, which has not only had an impact on loan growth but has also contributed to our growth in noninterest-bearing deposits. While pleased with the loan growth during the quarter, our focus remains on credit quality, as evidenced by our passing on over $40 million of loan opportunities during the quarter. The Bank monitors on an ongoing basis the economic environment in which it operates and continues to focus on the current and potential impacts of low oil and gas prices in our markets. Less than one percent of our loan portfolio is directly exposed to the energy sector and we continue to experience a low and improving delinquency rate across our portfolio. As we look to 2016, we believe our company is solidly positioned to grow the franchise and increase shareholder value as we continue to focus on quality loans and deposits while controlling noninterest expense and maintaining our focus on improving our return on assets and efficiency ratios.” First Quarter Highlights · Total loans, excluding loans held for sale, increased $52.2 million, or 7.0%, compared to December 31, 2015, and increased $151.2 million, or 23.4%, compared to March 31, 2015, to $797.6 million at March 31, 2016. · Commercial and industrial loans increased $5.0 million, or 7.2%, compared to December 31, 2015 and increased $16.2 million, or 27.5%, compared to March 31, 2015, to $75.0 million at March 31, 2016. · Nonperforming loans to total loans decreased to 0.29% at March 31, 2016 compared to 0.32% at December 31, 2015 and 0.47% at March 31, 2015. · Allowance for loan losses to nonperforming loans increased to 279.8% at March 31, 2016 compared to 254.2% at December 31, 2015 and 178.4% at March 31, 2015. · Total noninterest-bearing deposits were $95.0 million at March 31, 2016, an increase of $5.0 million, or 5.1%, compared to December 31, 2015, and an increase of $10.6 million, or 12.6%, compared to March 31, 2015. · Total interest income increased $0.5 million, or 5.1%, compared to the quarter ended December 31, 2015, and increased $1.6 million, or 17.9%, compared to the quarter ended March 31, 2015, to $10.4 million for the quarter ended March 31, 2016. · Repurchased 20,694 shares of the Company’s common stock through our current stock repurchase program at an average price of $15.21. Loans Total loans were $797.6 million at March 31, 2016, an increase of $52.2 million, or 7.0 %, compared to December 31, 2015, and an increase of $151.2 million, or 23.4%, compared to March 31, 2015. The following table sets forth the composition of the Company’s loan portfolio as of the dates indicated (dollars in thousands). Linked Qtr Change Year/Year Change Percentage of Total Loans 3/31/2016 12/31/2015 3/31/2015 $ % $ % 3/31/2016 12/31/15 Mortgage loans on real estate Construction and development $ % $ % % % 1-4 Family Multifamily Farmland Commercial real estate Owner-occupied Nonowner-occupied Commercial and industrial Consumer ) Total loans % Loans held for sale ) Total gross loans $ % $ % Consumer loans, including consumer loans held for sale, totaled $160.0 million at March 31, 2016, a decrease of $36.0 million, or 18.4% from $196.0 million at December 31, 2015. The decrease is mainly attributable to the sale of approximately $22.0 million of consumer loans held for sale during the first quarter of 2016. During the quarter ended December 31, 2015, the Bank announced that it was exiting the indirect auto loan origination business, the source of its consumer loans held for sale. The Bank discontinued accepting indirect auto loan applications on December 31, 2015, but continued to process and fund applications that were accepted on or before that date. As a result, the consumer loans held for sale balance is expected to decrease as the Bank sells the loans currently held for sale. The Bank currently has the intent and ability to sell the balance of the consumer loans classified as held for sale at March 31, 2016, however, if this classification were to change, the loans would be transferred to the consumer loan portfolio. At March 31, 2016, the Company’s total business lending portfolio, which consists of loans secured by owner-occupied commercial real estate properties and commercial and industrial loans, was $216.6 million, an increase of $8.9 million, or 4.3%, compared to the business lending portfolio of $207.7 million at December 31, 2015. The provision for loan loss expense was $0.5 million for the first quarter of 2016, a decrease of $0.2 million compared to the first quarter of 2015. The allowance for loan losses was $6.5 million, or 279.8% and 0.81% of nonperforming loans and total loans, respectively, at March 31, 2016, compared to $6.1 million, or 254.2% and 0.82% of nonperforming loans and total loans, respectively, at December 31, 2015. The allowance for loan losses plus the fair value marks on acquired loans was 0.90% of total loans at March 31, 2016 compared to 0.91% at December 31, 2015. Nonperforming loans to total loans improved to 0.29% at March 31, 2016 compared to 0.32% at December 31, 2015. As low oil and gas prices continue to make headlines, management continues to monitor the Company’s loan portfolio for exposure to potential negative impacts. We consider our exposure to the energy sector not to be significant, at less than one percent of the total loan portfolio at March 31, 2016. However, should the price of oil and gas decline further and/or remain at the current low price for an extended period, the general economic conditions in our south Louisiana markets could be negatively affected and could negatively impact borrowers’ ability to service their debt. Management continually evaluates the allowance for loan losses based on several factors, including economic conditions, and currently believes that any potential negatively affected future cash flows related to these loans would be covered by the current allowance for loan losses. Deposits Total deposits at March 31, 2016 were $808.7 million, an increase of $71.3 million, or 9.7%, from December 31, 2015. The increase in total deposits was driven by an increase in noninterest-bearing deposits of $4.6 million, or 5.1%, an increase in money market accounts of $8.8 million, or 9.2%, and an increase in time deposits of $61.2 million, or 17.2%, from December 31, 2015. The Company’s focus on relationship banking, as well as management’s focus on growing the commercial and industrial loan portfolio and bringing in related deposits, continues to positively impact noninterest-bearing demand deposit growth. The following table sets forth the composition of the Company’s deposits as of the dates indicated (dollars in thousands). Linked Qtr Change Year/Year Change Percentage of Total Deposits 3/31/2016 12/31/2015 3/31/2015 $ % $ % 3/31/2016 12/31/2015 Noninterest-bearing demand deposits $ % $ % % % NOW accounts ) Money market deposit accounts Savings accounts ) Time deposits Total deposits $ % $ % % % Net Interest Income Net interest income for the first quarter of 2016 totaled $8.5 million, an increase of $0.3 million, or 3.9%, compared to the fourth quarter of 2015, and an increase of $1.0 million, or 14.0%, compared to the first quarter of 2015. The increase was a direct result of continued growth of the Company’s loan portfolio with an increase in net interest income of $1.4 million due to an increase in volume offset by a $0.4 million decrease related to a reduction in yield compared to the first quarter of 2015. The Company’s net interest margin was 3.47% for the quarter ended March 31, 2016 compared to 3.53% for the fourth quarter of 2015 and 3.71% for the first quarter of 2015. The yield on interest-earning assets was 4.21% for the quarter ended March 31, 2016 compared to 4.24% for the fourth quarter of 2015 and 4.35% for the first quarter of 2015. The cost of deposits increased four basis points for the quarter ended March 31, 2016 compared to the fourth quarter of 2015, and increased seven basis points compared to the first quarter of 2015. The increase is primarily a result of increases in time deposit rates. Noninterest Income Noninterest income for the first quarter of 2016 totaled $1.3 million, a decrease of $0.3 million, or 18.1%, compared to the fourth quarter of 2015, and a decrease of $1.3 million, or 49.3%, compared to the first quarter of 2015. The decrease in noninterest income is mainly attributable to the $0.2 million and $1.4 million decreases in gain on sale of loans when compared to the quarters ended December 31, 2015 and March 31, 2015, respectively. As discussed in Loans above, during the quarter ended December 31, 2015, the Bank announced that it was exiting the indirect auto loan origination business, the source of its consumer loans held for sale. As a result, the Bank has experienced decreased loan sales and has ceased originations of consumer loans held for sale. The Bank does intend to sell the balance of the consumer loans held for sale at March 31, 2016, however, it expects the gain on sale of loans to diminish over time.
